31 So.3d 906 (2010)
Jerrick E. BROWN, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D09-6001.
District Court of Appeal of Florida, First District.
March 25, 2010.
Jerrick E. Brown, pro se, Petitioner.
Bill McCollum, Attorney General, Tallahassee, for Respondent.
PER CURIAM.
Petitioner is hereby granted a belated appeal of the August 4, 2009, order denying a motion for postconviction relief in Duval County Circuit Court case number 16-2007-CF-010348-XXXX-MA. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R.App. P. 9.141(c)(5)(D).
PETITION GRANTED.
WOLF, WEBSTER, and THOMAS, JJ., concur.